UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6690


BRANDON MARQUIS JENNINGS, a/k/a Mustafa Beezy Bey,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA REPUBLIC CORPORATION,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02251-FL)


Submitted: August 22, 2019                                        Decided: August 27, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Brandon Marquis Jennings, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Marquis Jennings, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Jennings v. United States of Am. Republic Corp., No. 5:18-hc-02251-FL (E.D.N.C. May 2,

2019). We deny as moot Jennings’ motion for bail or release pending appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2